DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The closest reference is Bergo (US 2014/0323330) which discloses an accessory for obtaining spectroscopy samples (composite microarray (accessory) comprising a three-dimensional solid support and a plurality of reactive microbeads for obtaining spectroscopy samples, abstract, Fig. 1 below, para. [0077]), the accessory comprising: at least one holder for a spectral analysis sample (the composite microarray comprising: at least one well (holder) for a spectral analysis sample, Fig. 1 below, para. [0077]), wherein the holder is a pure metal or metal alloy sample cup or metal sample cup formed by applying a metal coating to a nonmetal support (wherein the well is a metal- containing surface layer sample well (pure metal or metal alloy sample cup or metal sample cup) formed by applying a metal coating to a nonmetal three-dimensional solid support, para. [0076], [0088], [0090]) and wherein the metal or metal alloy surface is reflective and enhances photon excitation and collection and spectral analysis results (wherein the metal-containing layer surface (metal or metal alloy surface) is reflective and enhances photon excitation and collection and spectral analysis results, para. [0081], [0088]). However, Bergo fails to teach that “the well of the cup has a cross-section surface area range of from about 0.01 square millimeters to about 16 square centimeters and a depth of from about 1 micrometer to about 1 centimeter and the 
The following is an examiner's statement of reasons for allowance:
There was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1 and 13.
As to claims 1 and 13, the prior art of record, taken alone or in combination, fails to disclose or render limitations ““the well of the cup has a cross-section surface area range of from about 0.01 square millimeters to about 16 square centimeters and a depth of from about 1 micrometer to about 1 centimeter and the metal coating is coated with a transparent dielectric material having a thickness range of from about 10 nanometers to about 1 millimeter for enhancing excitation and detection of the samples and to reduce spectroscopic background signals and minimize metal and sample interactions, and wherein the pure metal or metal alloy sample cup surface or the dielectrically-coated metal surface, or both, is coated with nanoparticles of silver, gold, or a combination thereof, having a thickness range of from about 5 nanometers to about 1 micrometer”, in combination with the rest of the limitations of claims 1 and 13.

. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





HP								/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  December 4, 2021